Citation Nr: 1432669	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-19 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to asbestos exposure and/or an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.  

2.  Entitlement to service connection for fever outbreak to include as due to asbestos exposure and/or an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.  

3.  Entitlement to service connection for sleep apnea, to include as due to asbestos exposure and/or an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.  

4.  Entitlement to service connection for sero-negative polyarthritis, to include as due to asbestos exposure and/or an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.  

5.  Entitlement to service connection for traumatic brain injury, to include as due to asbestos exposure and/or an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.  


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from May 1989 to May 1993.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  

These matters initially came before the Board of Veterans' Appeals (Board) from the March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In June 2013, the Veteran testified at a hearing conducted before the undersigned in Fort Harrison, Montana.  A transcript of the testimony has been associated with the Veteran's claims file.  

Before the matter was certified to the Board, and in a March 2013 rating decision, the RO granted service connection for an acquired psychiatric disorder diagnosed as posttraumatic stress disorder (PTSD) (30% effective January 20, 2009).  This grant of service connection constitutes a full award of the benefits sought on appeal with respect to this claim.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has timely appealed the downstream elements of effective date or initial rating for this disorder.  Thus, this matter is not in appellate status.

The Board notes that, on the record at the June 2013 hearing, the Veteran revoked his earlier appointment of the Veterans of Foreign Wars of the United States as his accredited representative.  A power of attorney may be revoked at any time, and an agent or attorney may be discharged at any time.  See 38 C.F.R. § 14.631(f)(1) (2013).  As such, the Veteran is proceeding Pro Se in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed sero-negative polyarthritis, sleep apnea, GERD, a traumatic brain injury and a disorder manifested by ongoing fever outbreaks either while he was stationed in, or very soon after, his period of service in the Persian Gulf.  The Veteran also attributes the development of these disorders to his in-service asbestos exposure while serving aboard the USS Tuscaloosa.  In addition, the Veteran reports that he developed, and has continued to experience, a myriad of unexplained symptoms, to include headaches, fatigue, insomnia, seizure like episodes, and joint pain, since serving in the Persian Gulf War.  A submission from the Defense Personnel Records Information Retrieval System (DPRIS) reflects that the Veteran did serve aboard the USS Tuscaloosa during his period of service, and this ship was anchored off the coast of Kuwait from February 29 to March 10, 1992.  As such, the Veteran has confirmed service in the Southwest Asia Theater of operations during the Persian Gulf War  

The service treatment records reflect complaints of a fever, nasal congestion, sore throat, and body aches.  He was assessed with having a viral syndrome in January 1991 and in April 1991.  In January 1992, the Veteran presented at sick call with complaints of stomach problems and a headache.  He was assessed with either having seasickness or gastroenteritis.  At the April 1993 separation examination, the Veteran reported a history of frequent or severe headaches, dizziness or fainting spells, shortness of breath, frequent difficulty sleeping, and depression or excessive worry.  The service treatment records also include an Asbestos Medical Surveillance Questionnaire dated in September 1992, in which the Veteran endorsed a history of occupational asbestos exposure during his period of service aboard the USS Tuscaloosa.  In light of the service treatment records which confirm the Veteran's in-service asbestos exposure, and given that the Veteran's service personnel records document his service aboard the USS Tuscaloosa, and reflect that his military occupational specialty (MOS) was that of electronic/mechanical equipment repairman in service, the Board concedes that the Veteran was exposed to asbestos in service.  

The post-service treatment records reflect that the Veteran began presenting at different medical facilities in 2003 with complaints of unexplained symptoms which did not appear to have an etiological origin or explanation.  VA treatment records dated in September 2003 demonstrate that the Veteran presented at the Billings Community Based Outpatient clinic (CBOC), at which time he expressed the belief that he may have Gulf War syndrome.  The Veteran reported to experience low energy, daily headaches that occurred two to three times a day, recent bouts of vertigo, and mid-epigastric pain.  A series of examinations, laboratory studies and diagnostic tests were conducted, and the impressions derived from these tests were that of abdominal pain, fatigue and arthralgia.  In January 2009, the Veteran was admitted to Frances Mahon Deaconess Hospital, at which time he reported a history of chills that had lasted twenty-four hours in duration, as well as the onset of hallucinations the night before.  He also reported to experience symptoms of nausea, headaches, blurry vision, neck pain, a sore throat and generalized myalgia.  During the evaluation, the Veteran explained that these symptoms began in 1993, after he returned home from the Gulf War.  After undergoing a series of tests and evaluations, and receiving ongoing follow-up care for the four days he was admitted, the Veteran was discharged with diagnoses of fever and myalgias.  

The Veteran underwent a neurological consultation at the Fort Harrison VAMC in February 2009, and after interviewing the Veteran regarding his medical history and taking into account his reported symptomatology, the VA neurologist, W.C., D.O., noted that he suspected that the Veteran had chronic insomnia, obstructive sleep apnea, and PTSD.  He attributed a number of the Veteran's reported symptoms to these diagnoses, and further noted the ongoing presence of arthralgia and myalgia.  

The Veteran was afforded a VA examination in October 2009, at which time he reported chronic fatigue, joint pain, fever outbreaks, generalized weakness, insomnia, gastrointestinal symptoms, loss of attention span, migraine headaches, respiratory symptoms and seizure-like episodes that were attributed either to an undiagnosed illness that developed while he served in the Persian Gulf War, or as a result of his in-service asbestos exposure.  After interviewing the Veteran regarding his military and medical history, and reviewing his medical records, the examiner noted that these symptoms initially had their onset in 2002.  

According to the examiner, the Veteran had a complex presentation of symptoms that included spells where he could not talk, poor quality sleep, generalized fatigue, headaches, decreased memory, muscle/joint pain/weakness with intermittent fevers and muscle spasms.  The examiner further noted that the Veteran had undergone a neurological evaluation and a series of diagnostic work-ups which resulted in clinical impressions that included chronic insomnia, obstructive sleep apnea and PTSD.  According to the examiner, "it is more likely than not that the etiology of [the Veteran's] constellation of symptoms is multifactorial and related to the above condition."  The examiner also agreed with statements made by Dr. C. wherein he determined that the Veteran's PTSD and/or anxiety is likely the 'trigger' for his above described 'spells' which could cause shortness of breath, tingling sensations, diaphoresis, tremors, and a blackout affect.  The VA examiner further determined that the Veteran likely has a TBI based on his subjective history which would cause dizzy spells, headaches and poor sleep hygiene, as well as a working diagnosis of seronegative rheumatoid arthritis, which would account for the muscle/joint pain he is experiencing.  

The Veteran's claims file was referred to another VA examiner for a medical opinion in May 2011, and after reviewing his medical records, the examiner determined that the Veteran's reported symptoms of chronic fatigue, generalized weakness, headaches, insomnia, seizure-like activity, sensitivity to touch, memory impairment/loss, and difficulty concentrating can be attributed to sleep apnea and PTSD.  The VA examiner further determined that symptoms attributable to PTSD included chronic fatigue, sensitivity to touch, insomnia, gastrointestinal symptoms, memory impairment, and difficulty concentrating.  In addition, the examiner related the Veteran's joint pain to his seronegative rheumatoid arthritis.  Based on his review of the service treatment records, there was no objective evidence to suggest that the Veteran was treated for, or diagnosed with obstructive sleep apnea, seronegative rheumatoid arthritis, or a hiatal hernia during service.  According to the examiner, the service treatment records were silent for symptoms consistent with sleep apnea, seronegative rheumatoid arthritis or hiatal hernia during active service, and these conditions were identified years after his discharge.  

The Veteran was afforded a Gulf War General VA medical examination in August 2012, at which time he reported to experience fatigue, headaches, muscle pain, joint pain, neurological signs and symptoms, upper or lower respiratory symptoms, sleep disturbances and gastrointestinal symptoms.  According to the Veteran, his symptoms began sometime in 1993, and he continues to experience these symptoms, as well as symptoms such as sensitivity to touch, memory loss, loss of attention, generalized weakness, fever outbreaks, and a tingling sensation that starts in the arms and spreads to the lower extremities.  Upon reviewing the Veteran's military records, the VA examiner noted that the Veteran's probability of exposure to asbestos was considered high for VA disability purposes, although the amount of such exposure could not be determined.  After reviewing these records and conducting a physical evaluation of the Veteran, the examiner determined that all the above-referenced symptoms, either taken by themselves or as a whole, are more likely than not explained by a non service-connected condition and are not considered an 'undiagnosed illness' or a 'diagnosed medically unexplained chronic multisymptom illness' due to Gulf War Syndrome.  According to the examiner, the Veteran has been diagnosed with PTSD, GERD, 'spells', sleep apnea, sero-negative rheumatoid arthritis, low testosterone and a multitude of other medical conditions.  The examiner went through all the Veteran's reported symptoms, and attributed each symptom to one or more of these diagnoses.  Specifically, he attributed the Veteran's fatigue to his untreated sleep apnea, low testosterone, and rheumatoid arthritis; his headaches to his sleep apnea; his joint and muscle pains to his rheumatoid arthritis; his insomnia to his sleep apnea; his seizure-like episodes, memory loss and loss of attention to his PTSD; and his generalized weakness and fever outbreaks to his rheumatoid arthritis.  The examiner did not attribute any of the reported symptoms to either an undiagnosed illness, or a diagnosed medically unexplained chronic multisymptom illness.  When asked whether any of the pathological conditions were first incurred in, or manifested during active military service, or otherwise due to or related to an event, injury, treatment or circumstances associated with active service, to include his reported asbestos exposure and/or exposure to any environmental hazards, the examiner concluded that there was no evidence that any of his reported symptoms are related to any events or exposure while he was on active duty.  

Although the May 2011 VA examiner did not relate the Veteran's diagnosed disorders to his military service, and based his reasoning on the belief that the service treatment records were silent for symptoms consistent with sleep apnea, seronegative rheumatoid arthritis and a hiatal hernia, the Board notes that the Veteran did complaint of gastrointestinal issues, fever outbreaks and body aches, during his service, and he further reported a history of difficulty sleeping, dizziness or fainting spells, and frequent or severe headaches on his April 1993 medical history report.  Neither the May 2011 nor the August 2012 examiner provided a sufficient explanation as to why the Veteran's disorders were not related to his asbestos exposure.  In light of the fact that the May 2011 VA medical opinion did not encompass a complete review of the claims file, and given that neither examiner provided a sufficient explanation as to why the Veteran's disorders were not related to his military service, to include his asbestos exposure, and given that both examiners failed to reconcile their conclusions with the Veteran's competent complaints of continuing symptoms of fatigue, headaches, gastrointestinal and neurological problems, joint pain, and muscle aches since his separation from service, another remand is necessary for a clarifying VA medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the same VA examiner who conducted the August 2012 examination, or another VA physician if that examiner is unavailable.  The claims folder and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  The examiner should specifically take note of the January 1991 and April 1991 clinical reports, the April 1993 separation examination report, the February 2009 VA neurology consultation report, and the October 2009, May 2011 and August 2012 VA examination reports.  Following a review of the record, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's sleep apnea, low testosterone, rheumatoid arthritis, traumatic brain injury and GERD had their clinical onset in service or are otherwise related to the Veteran's military service, to include his conceded in-service asbestos exposure.  The examiner should address the etiology of all these disorders when rendering his or her medical opinions.  In answering these questions, the examiner should also address the Veteran's assertions that he has experienced ongoing symptoms of fatigue, headaches, joint and muscle pain, insomnia, seizure-like episodes, spasms of the arms and legs, gastrointestinal problems, memory loss, generalized weakness, fever outbreaks, and respiratory problems since his separation from service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service.  

If the examiner finds that ANY of the Veteran's disabilities, to include his sleep apnea, low testosterone, rheumatoid arthritis, traumatic brain injury and GERD, are not related to his service, then he or she must provide a medical rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues remaining on appeal.  If any benefits sought are not granted, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



